Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 30, 2016

                                      No. 04-16-00835-CV

                         Alejandro RODRIGUEZ and Lisa Rodriguez,
                                       Appellants

                                                 v.

 VRM (Vendor Resource Management), Duly Authorized Agent for the Secretary of Veterans
                                     Affairs,
                                    Appellees

                   From the County Court at Law No. 2, Bexar County, Texas
                               Trial Court No. 2016CV04366
                            Honorable Jason Wolff, Judge Presiding


                                         ORDER
        Appellants have filed a motion to extend time to file their notice of appeal. Appellee
filed a response opposing the motion. After reviewing both the motion and the response, we
GRANT appellant’s motion to extend time to file the notice of appeal. Thus, appellants’ notice
of appeal is timely.

          We order the clerk of this court to send a copy of this order to all counsel, the district
clerk, and the court reporter.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court